DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS
This action is in reply to the Application amended on 01/04/2021.
This Application is a continuation of Application 15/084,019.
Claims 1–18 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101 which forms the basis for all non-statutory subject matter rejections set forth in this Office action:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
CLAIMS 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without sufficiently being integrated into a practical application and without significantly more. 
STEP 1: CLAIMS 1, 7, & 13 recite an apparatus, a computer-implemented method, and a computer program product, for an adherence monitoring system. The claims are directed to a process, which is a statutory category of invention. 
STEP 2A, PRONG ONE: According to the 2019 Revised Patent Subject Matter Eligibility Guidance, the first prong of the first step of the § 101 analysis (STEP 2A-1) is . 
CLAIMS 1, 7, & 13 recite, at least in part, a method comprising: receiving electronically, from a healthcare provider computer, via an electronic health records (EHR) intermediary configured to aggregate healthcare transactions originating from a plurality of healthcare provider computers and one or more pharmacy claims processor computers, a prescription benefit check request comprising at least one of patient data, a service identifier, an identifier for a prescribed medication, or one or more prescriber data; in response to receiving the prescription benefit check request, monitoring a network comprising one or more communication channels associated with the EHR intermediary to determine that a pharmacy billing request corresponding to the prescription benefit check request has been submitted to a pharmacy claims processor by matching at least one of the one or more prescriber data, the patient data or the service identifier stored on the at least one memory in association with the prescription benefit check request to that of a matching pharmacy billing response communicated over the network; in response to identifying the matching pharmacy billing response communicated via the EHR intermediary, generating a prescription fill notification response comprising at least a prescription fill date, and a pharmacy identification; further in response to identifying the matching pharmacy billing response communicated via the EHR intermediary, accessing a routing table to identify the healthcare provider computer to be notified of medication adherence information associated with the matching pharmacy billing response; and electronically directing communication of the prescription fill notification response to the healthcare provider computer identified by 
These steps are directed to methods of organizing human activity, specifically associated with managing personal behavior or relationships or interactions between people (e.g. receiving a prescription benefit check request) and mental processes that can be performed in the human mind (e.g., determine that a pharmacy billing request corresponding to the prescription benefit check request has been submitted to a pharmacy claims processor by matching at least one of the one or more prescriber data) and are thus an abstract idea consistent with the types of ideas enumerated in the 2019 PEG.
STEP 2A, PRONG TWO: The second prong of the first step of the § 101 analysis (STEP 2A-2) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain an inventive concept sufficient to integrate the claimed abstract idea into a practical application. 
The claims and specification recite additional elements including at least one memory operable to store computer-executable instructions, at least one processor configured to access the at least one memory and execute the computer-executable instructions to, a healthcare provider device, a pharmacy computer, a pharmacy claims processor computer, a service provider computer, and a database. These elements are broadly recited in the specification at, for example, paragraph [0022] which describes the healthcare provider device. “For example, the healthcare provider device 102, may be a computing device that includes any number of a server computers, a mainframe computers, one or more networked computers, a desktop computer, a personal 
STEP 2B: The second step of the § 101 analysis (STEP2B) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain “an inventive concept sufficient to transform the claimed abstract idea into a 
CLAIMS 2-6, 8-12, and 14-18 merely provide information about the independent claims, and therefore only serve to further limit the abstract idea of claim 1. The dependent claims inherit all of the limitations of the independent claims and thus are directed to the same abstract ideas identified for the independent claims and/or recite field of use limitations. These steps are consistent with the types of ideas found to be methods of organizing human activity and mental processes. Therefore, the descriptions in claims 2-6, 8-12, and 14-18 are abstract ideas and do not contain additional elements for consideration.

Response to Arguments
Applicant’s arguments with respect to claims, rejected under 35 USC § 101 have been considered but are unpersuasive in light of the 2019 PEG as detailed in the above rejection.
In regards to Applicant’s arguments with respect to the 35 U.S.C. § 101 rejection of claims, Applicant argues that amendments are made in a manner that overcomes the 35 U.S.C. § 101 rejection. Examiner respectfully disagrees. Examiner notes when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include mental processes; certain methods of organizing human activities; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v. CLS Bank International, etal., 573 U.S. (2014). Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1, 7, & 13 recite an apparatus, a computer-implemented method, and a computer program product, for an adherence monitoring system. The claims are 
Next, the claim is analyzed to determine if it is integrated into a practical application. The claims recite additional limitations of at least one processor configured to access the at least one memory and execute the computer-executable instructions to, a healthcare provider device, a pharmacy computer, a pharmacy claims processor computer, a service provider computer, and a database to perform the steps. The computing device in the steps are recited as a generic processors performing a generic computer function of accessing, reading, and identifying data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Also, these limitations are an attempt to limit the abstract idea to a particular technological environment. Accordingly, these additional elements do not integrate the abstract idea into a practical 
Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas. As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a computing device (using the processor as a tool to implement the abstract idea). Taking the additional elements individually and in combination, the processor at each step of the process performs purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The same analysis applies here, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at or provide an inventive concept. Examiner notes that the processor limitations and the claim as a whole do not add significantly more than the abstract idea itself, because the claim does not amount to an improvement to the functioning of a computer itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. A generic recitation of a computer system performing its generic computer functions does not make the claims less abstract.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohmad Muqueeth whose telephone number is (571-272-5442). The examiner can normally be reached M-F, 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/M. M./
Examiner, Art Unit 3686

/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686